                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                              )
MARGARET B. THOMPSON,         )
                              )
      Plaintiff,              )
                              )
v.                            )                        Civil No. 19-11042-LTS
                              )
JULIE SGROI, JANE TREMBLAY,   )
LYNNFIELD PUBLIC SCHOOLS, and )
THE MASSACHUSETTS INTERLOCAL )
INSURANCE ASSOCIATION,        )
                              )
      Defendants.             )
                              )

                     ORDER ON MOTION TO REMAND (DOC. NO. 22)

                                          July 11, 2019

SOROKIN, J.

       On April 8, 2019, plaintiff Margaret Thompson filed a multi-count complaint in Essex

Superior Court asserting numerous state law claims and one federal claim against Lynnfield

Public Schools (“LPS”) and two employees of the school system. Doc. No. 1-2. The defendants

timely removed the case to federal court. Doc. No. 1. At the Rule 16 conference held on June

10, 2019, the plaintiff indicated that she intended to file an amended complaint. She did so on

June 24, 2019, now only asserting claims against the Town of Lynnfield and one employee of

LPS. Doc. No. 20. In the amended complaint, the plaintiff no longer asserts any federal

claim. Id. The remaining defendants have now moved to remand the case on the basis that this

Court lacks subject matter jurisdiction. Doc. No. 22. The plaintiff opposed, asking the Court to

exercise its supplemental jurisdiction. Doc. No. 23.
       While the basis for the initial assertion of federal subject jurisdiction has evaporated, the

Court continues to possess subject matter jurisdiction over this case by virtue of its supplemental

jurisdiction over the state law claims. Delgado v. Pawtucket Police Dep’t, 668 F.3d 42, 48 (1st

Cir. 2012) (“Once a case is properly before a federal district court, however, that court has broad

authority to retain jurisdiction over pendant state law claims even if the federal claim is later

dismissed.”). The First Circuit has counseled that “the termination of the foundational federal

claim does not divest the district court of power to exercise supplemental jurisdiction but, rather,

sets the stage for an exercise of the court’s informed discretion.” Roche v. John Hancock Mut.

Life Ins. Co., 81 F.3d 249, 256–57 (1st Cir. 1996). “In determining whether to retain jurisdiction

on such an occasion, the court must take into account considerations of judicial economy,

convenience, fairness to the litigants, and comity.” Delgado, 668 F.3d at 48.

       Here, the Court has done nothing more than preside over a Rule 16 scheduling

conference. In these circumstances, and after consideration of the facts described in the

plaintiff’s opposition, the Court ALLOWS the motion to remand, Doc. No. 22. The Clerk shall

remand this case to Essex Superior Court.



                                                       SO ORDERED.


                                                        /s/ Leo T. Sorokin
                                                       Leo T. Sorokin
                                                       United States District Judge




                                                  2
